Citation Nr: 9902382	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-30 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from August 1966 to April 
1970 and from May 1970 to August 1971.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an April 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the veterans 
claim for service connection for PTSD.


FINDINGS OF FACT

1.  In a March 1995 unappealed decision, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder PTSD. 

2.  The veterans application to reopen his claim for PTSD 
was received in April 1996; regulations at 38 C.F.R. §§ 
3.304(f) and 4.130, governing the adjudication of service 
connection for PTSD, were liberalized by changes made 
effective on October 8, 1996 and now provide a new basis for 
establishing entitlement to benefits.

3.  The claims file does not contain competent evidence 
showing that the veteran has PTSD.


CONCLUSIONS OF LAW

1.  The ROs March 1995 decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991).

2.  The veteran's current claim for service connection for 
PTSD is a separate and distinct claim from the one denied in 
March 1995 on the basis of changed regulations, and the claim 
for PTSD is reopened.  38 C.F.R. § 3.103(a) (1998).

3.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a March 1995 
decision, the RO denied a claim of entitlement to service 
connection for PTSD.  A review of that determination reveals 
that the RO essentially found that the submitted evidence did 
not show that the veteran had a clear diagnosis of PTSD.  
There was no appeal, and the ROs March 1995 decision became 
final.  38 U.S.C.A. § 7105(b),(c).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  

In April 1996, the RO received the veterans application to 
reopen his PTSD claim.  Additional evidence was subsequently 
obtained, and in April 1996, the RO apparently reopened the 
veterans PTSD claim and denied it as not well grounded.  
However, despite the ROs denial of this claim as not well 
grounded, the Board must consider whether new and material 
evidence has been submitted before it can consider whether or 
not it is well grounded.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  For the reasons provided below, the Board 
finds that the veterans claim of service connection for PTSD 
must be reopened. 

In this case, effective October 8, 1996, the VA adopted 
changes to 38 C.F.R.           

§ 4.130 that established the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [DSM-IV] as the basis for the 
nomenclature of the rating schedule for mental disorders.  
See 61 Fed.Reg. 52,700 (Nov. 1996 amendments).  Before this 
date, the VA looked to previous editions of the DSM for 
guidance.

The Court held in Cohen v. Brown, 10 Vet. App. 128 (1997), 
that service connection for PTSD under 38 C.F.R. § 3.304(f) 
requires a "clear diagnosis of PTSD", which it in turn found 
was governed by the criteria established in the DSM. It was 
determined by the Court that the criteria for diagnosing PTSD 
in DSM-IV had substantially changed from that given in 
previous editions.  The DSM-IV was noted to have subjective 
criteria regarding the sufficiency of a stressor where 
previous editions had objective criteria.  Based on this 
change, the Court ruled that VA adjudicators could no longer 
determine the sufficiency of a stressor to induce PTSD and 
that this was now a medical decision to be made by the 
appropriate health care professional.

The Court of Veterans Appeals (Court) held in Spencer v. 
Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d 368, cert. 
denied 115 S.Ct. 61 (1994), that when provisions of law or 
regulation create a new basis of entitlement to veterans 
benefits, as through liberalization of requirements for 
entitlement to benefits, an applicant's claim of entitlement 
under such law or regulation is a claim separate and distinct 
from the claim previously and finally denied prior to the 
liberalizing law or regulation.

As the changes to 38 C.F.R. § 4.130 (effective October 8, 
1996), in conjunction with the Court's decision in Cohen, 
have "liberalized" the law regarding PTSD claims, the Board 
finds that the veteran is entitled to have his claim for 
service connection for PTSD reopened and decided following a 
de novo review of the evidence.  See Spencer, supra.



II.  Analysis

A review of the veterans written statements, and the 
transcript from the veterans personal hearing, held in July 
1996, shows that it is essentially argued that the veteran 
participated in combat while in Vietnam, and that he now has 
PTSD as a result.  Specifically, the veteran reports that he 
has nightmares, flashbacks and intrusive thoughts of combat. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection. 38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the courts case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The initial question in this case is whether the veteran has 
presented a well grounded claim for service connection.  In 
this regard, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded; that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must 

demonstrate a medical diagnosis of a current disability; 
medical, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice disease 
or injury and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F.3d 1464 (1997). 

For PTSD claims, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R.           § 3.304(f) (1998).

The veterans DD Form 214 shows that the veterans awards 
include the Purple Heart with star, the Republic of Vietnam 
Cross of Gallantry with palm, and the Vietnam Service Medal 
with three stars.  His military occupation specialty was 
rifleman.  His service with the U.S. Marines included about 
13 months in the Republic of Vietnam.  He has reported that 
he participated in combat, and he asserts that he has PTSD as 
a result of several incidents, to include a stressor related 
to a February 1968 ambush of his unit in which he was 
wounded.  The veterans account of this incident is 
corroborated by his service medical records, and his Purple 
Heart is accepted as conclusive proof of his claimed 
inservice stressors.  38 C.F.R.           § 3.304(f). 

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See 

Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veterans claim must be denied because he has not provided 
credible evidence to substantiate his claim that he has PTSD.

The veterans service medical records include three 
examination reports, dated in June 1966, April 1970 and July 
1971, respectively, which show that the veterans psychiatric 
condition was clinically evaluated as normal.  The remainder 
of the service medical records are silent as to complaints, 
treatment or a diagnosis involving a psychiatric disorder. 

Post-service medical evidence includes VA hospital reports, 
dated in 1974 and 1975, records from a private health care 
provider, Thomas M. Story, M.D., dated between 1981 and 1983, 
three VA examination reports, dated in August 1982, February 
1990 and February 1995, respectively, and VA outpatient 
reports, dated in 1990.  This evidence is remarkable for 
evidence of bizarre behavior during hospitalization in 1975, 
with no diagnosis being made.  A VA neuropsychiatric 
examination report, dated in February 1990, and a PTSD 
examination report, dated in February 1995, show that the 
veteran was diagnosed with dysthymia.  A VA PTSD examination 
report, dated in April 1996, and an addendum to that report, 
dated in July 1997, indicate that the veteran received an 
Axis I diagnosis of dysthymic disorder under DSM-IV.  

Based on its review of the entire record, the Board concludes 
that no competent evidence has been presented that the 
veteran currently has PTSD.  The evidence indicates that the 
veteran has consistently been diagnosed with a dysthymic 
disorder, and does not otherwise include competent evidence 
showing that the veteran has PTSD.  Consequently, his claim 
must be denied as not well grounded.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.304(f).

The Board has considered the veterans written statements and 
testimony indicating that he believes that he has PTSD that 
is related to his service.  However, to 

whatever extent the veterans statements may be construed as 
seeking service connection for PTSD, his own statements, 
alone, do not provide a sufficient basis for finding his 
claim to be well grounded.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veterans claim for service connection for 
PTSD must be denied as not well grounded. 

As the foregoing explains the need for competent evidence of 
a PTSD diagnosis, the Board views its discussion as 
sufficient to inform him of the evidence necessary to submit 
a well grounded claim for service connection for the claimed 
disability, and the reasons why his current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

The appeal is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
